Case 6:18-cv-02178-RBD-GJK Document 57 Filed 02/27/20 Page 1 of 2 PageID 321




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

AARON EUGENE NEWSOME,

                  Plaintiff,

v.                                                  Case No: 6:18-cv-2178-Orl-37LRH

CENTURION OF FLORIDA, LLC,

                  Defendant.
_____________________________________

                               ORDER OF DISMISSAL

     This cause is before the Court upon the Mediation Report (Doc. 56) indicating that

this case has settled. Accordingly, it is ORDERED AND ADJUDGED:

     1.     That the above-styled cause is hereby DISMISSED WITH PREJUDICE,

           subject to the right of any party to move the Court within sixty (60) days

           thereafter for the purpose of entering a stipulated form of final order or

           judgment; or, on good cause shown, to reopen the case for further

           proceedings.

     2.    All pending motions are denied as moot and all deadlines and hearings are

           terminated.

     3.    The Clerk is DIRECTED to close this file.

     DONE AND ORDERED in Chambers in Orlando, Florida, on February 27, 2020.
Case 6:18-cv-02178-RBD-GJK Document 57 Filed 02/27/20 Page 2 of 2 PageID 322




Copies to:
Counsel of Record
